               Case 2:17-cv-00957-RSL Document 125 Filed 08/31/21 Page 1 of 5




 1
                                                                        The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
      JESSICA SAEPOFF,
 9                                                      Case No. 17-cv-00957-RSL
                   Plaintiff,
10        v.                                            AMENDED FINAL JUDGMENT AND
                                                        DECREE OF FORECLOSURE
11    NORTH CASCADE TRUSTEE SERVICES,
      INC.; et al.,                                     (CLERK’S ACTION REQUIRED)
12
                Defendants,
13    HSBC BANK USA, N.A. AS TRUSTEE ON
      BEHALF OF ACE SECURITIES CORP.
14    HOME EQUITY LOAN TRUST AND FOR
      THE REGISTERED HOLDERS OF ACE
15    SECURITIES CORP. HOME EQUITY
      LOAN TRUST, SERIES 2007-WM2, ASSET
16    BACKED PASS-THROUGH
      CERTIFICATES;
17
                    Counterclaimant/Crossclaimant,
18        v.

19    JESSICA SAEPOFF; et al.

20                  Counterdefendants/
                    Crossdefendants.
21

22          It appearing from the records in the above-entitled action that orders of default against

23   State of Washington (July 26, 2017, Dkt. No. 21); and Unknown Beneficiary of the 4003 92nd

24   Avenue SE Land Trust; Randy Styer, Trustee of the 4003 92nd Avenue SE Land Trust; Mortgage

     AMENDED FINAL JUDGMENT AND DECREE OF FORECLOSURE                            Wright, Finlay & Zak, LLP
     (Case no. 17-cv-00957-RSL) – Page 1                                         612 S. Lucile St., Suite 300
                                                                                         Seattle, WA 98108
                                                                                             (206) 691-8663
              Case 2:17-cv-00957-RSL Document 125 Filed 08/31/21 Page 2 of 5




 1   Electronic Registration Systems, Inc.; and Occupants of the Premises (November 21, 2017, Dkt.

 2   No. 40) (collectively, “Defaulted Defendants”) pursuant to LCR 55(a) were entered; that

 3   defendant United States of America has disclaimed their interest in the property after adjudication

 4   of their priority (Dkt. No. 28, 79, and 84); that the Court dismissed all of Jessica Saepoff’s

 5   (“Saepoff”) claims by order entered on September 23, 2019 (Dkt. No. 86); and the Court granted

 6   HSBC Bank USA, N.A. as trustee on behalf of Ace Securities Corp. Home Equity Loan Trust and

 7   for the Registered Holders of Ace Securities Corp. Home Equity Loan Trust, Series 2007-WM2,

 8   Asset Backed Pass-Through Certificates’ (“HSBC”) Motion for Summary Judgment against

 9   Jessica Saepoff, ordered default judgment against the Defaulted Defendants entered, and decree

10   of foreclosure against Jessica Saepoff and all Defaulted Defendants and allowing HSBC to

11   “proceed to judicial foreclosure” (Dkt. No. 106); and, it appearing from the Declaration of HSBC

12   (Dkt. No. 90-3), and the Declaration of Laura Coughlin, and the records herein, that HSBC has

13   established its entitlement to the relief sought.

14          Now, therefore, it is:

15          ORDERED, ADJUDGED AND DECREED that all claims asserted by Saepoff are

16   DISMISSED with prejudice;

17          IT IS FURTHER ORDERED, ADJUDGED AND DECREED, on request of HSBC, the

18   final monetary judgment against Saepoff, and a decree of foreclosure against Saepoff and the

19   Defaulted Defendants is hereby adjudged and entered in HSBC’s favor as follows:

20          The real property (the “Property”) secured by the HSBC’s DOT is described as follows:

21          LOT 1 OF PATRICK HEIGHTS, AS PER PLAT RECORDED IN VOLUME 49 OF
            PLATS, ON PAGE 37, RECORDS OF KING COUNTY; SITUATE IN THE CITY
22          OF MERCER ISLAND, COUNTY OF KING, STATE OF WASHINGTON.
            Parcel No. 673570-0005
23
            Commonly known as: 4003 92nd Ave SE, Mercer Island, WA 98040
24

     AMENDED FINAL JUDGMENT AND DECREE OF FORECLOSURE                              Wright, Finlay & Zak, LLP
     (Case no. 17-cv-00957-RSL) – Page 2                                           612 S. Lucile St., Suite 300
                                                                                           Seattle, WA 98108
                                                                                               (206) 691-8663
                Case 2:17-cv-00957-RSL Document 125 Filed 08/31/21 Page 3 of 5




 1           HSBC is hereby awarded a monetary judgment against Saepoff, which may exceed the

 2   estimated amount quoted for in the complaint due to interest, taxes fees and if the matter

 3   continues to be contested, additional attorney’s fees. The current amount due is computed as

 4   follows:

 5        Judgment Calculations
          Current Attorney’s Fees and Costs
 6        Hourly Attorney’s Fees (Pursuant to Court Order Dkt. No. 124) $62,098.80
          Costs (Pursuant to Court Order Dkt. No. 124)                   $4,556.94
 7                                       Total Attorney’s Fees and Costs $66,655.74

 8        Judgment Creditor’s Fees and Costs
          Unpaid Principal Balance                                            $490,000.00
 9        Accrued Interest to September 20, 2019                              $351,904.96
          Escrow/Impound Overdraft                                            $68,652.56
10        Unpaid Late Charges                                                 $2,672.48
          Recoverable Charges Balance                                         $9,263.68
11        Recording Fee                                                       $99.00
          Total Judgment Creditor’s Fees and Costs as of September 20,        $922,592.68
12        2019
          Total Judgment                                                      $989,248.42
13
            Per diem interest in the amount of $106.73 will continue to accrue from September 20,
14
     2019 through the date of entry of this amended judgment.
15
            The total judgment shall accrue interest at the fixed interest rate of 7.495% per year until
16
     paid in full. Additional escrow advances and recoverable advances incurred after September 20,
17
     2019 will also continue to accrue until satisfied.
18
            If the Total Judgment amount is not tendered to HSBC immediately, then said sum shall
19
     be satisfied from the sale of the Property.
20
            HSBC’s Deed of Trust is a senior lien upon the Property and all right, title, claim or
21
     interest of the Defaulted Defendants and Saepoff in the Property is hereby declared junior and
22
     subordinate to HSBC’s lien, and Defaulted Defendants and Saepoff are hereby forever foreclosed
23
     except for any statutory right of redemption and surplus funds allowed by law, if any.
24

     AMENDED FINAL JUDGMENT AND DECREE OF FORECLOSURE                             Wright, Finlay & Zak, LLP
     (Case no. 17-cv-00957-RSL) – Page 3                                          612 S. Lucile St., Suite 300
                                                                                          Seattle, WA 98108
                                                                                              (206) 691-8663
              Case 2:17-cv-00957-RSL Document 125 Filed 08/31/21 Page 4 of 5




 1           HSBC’s Deed of Trust is foreclosed and the Property is to be ordered to be sold, in the

 2   manner provided by law, and the proceeds from the sale shall be applied to the Total Judgment

 3   amount, including post-judgment interest, post-judgment advances made by HSBC to protect the

 4   Property prior to the sale, post-judgment fees and costs, and post-judgment attorneys’ fees and

 5   costs incurred through any Motion to Confirm the sale hearing, or similar processes, if required.

 6           If any deficiency balance remains due after application of the sale proceeds to the Total

 7   Judgment Amount and post judgment amount, then a deficiency judgment shall not be entered

 8   against Saepoff pursuant to RCW 61.12.080.

 9           The Property is subject to an eight (8) month redemption period pursuant to RCW

10   6.23.020(1), if sold at a sheriff’s foreclosure sale.

11           If there is prima facie evidence that the Property is improved by structures and was

12   abandoned for a period of at least six months prior to the sale, pursuant to RCW 61.12.093, HSBC

13   reserves the right to move this Court to declare a zero month redemption period.

14           HSBC may become a bidder and purchaser at the sale.

15           The purchaser at the sale of the Property is entitled to exclusive and immediate possession

16   of the Property from and after the date of the sale and is entitled to such remedies as are available

17   at law to secure possession, if defendants or any other party or person shall refuse to surrender

18   possession upon demand for possession.

19           If the Property is occupied by a tenant holding under an unexpired lease, the purchaser is

20   entitled to receive from such tenant the rents or the value of the use and occupants of the Property

21   during the period of redemption pursuant to RCW 6.23.110.

22           Pursuant to this Court’s August 30, 2021 (Dkt. No. 124), this judgment is effective as of

23   the filing of the first final judgment, December 4, 2020.

24

     AMENDED FINAL JUDGMENT AND DECREE OF FORECLOSURE                             Wright, Finlay & Zak, LLP
     (Case no. 17-cv-00957-RSL) – Page 4                                          612 S. Lucile St., Suite 300
                                                                                          Seattle, WA 98108
                                                                                              (206) 691-8663
             Case 2:17-cv-00957-RSL Document 125 Filed 08/31/21 Page 5 of 5




 1   DATED: August 31, 2021

 2

 3
                                                By:A
                                                  THE HON. ROBERT S. LASNIK

 4   Presented by:

 5   WRIGHT, FINLAY & ZAK, LLP

 6   /s/ Laura N. Coughlin____________
     Laura N. Coughlin, WSBA# 46124
 7   Attorney for HSBC

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     AMENDED FINAL JUDGMENT AND DECREE OF FORECLOSURE           Wright, Finlay & Zak, LLP
     (Case no. 17-cv-00957-RSL) – Page 5                        612 S. Lucile St., Suite 300
                                                                        Seattle, WA 98108
                                                                            (206) 691-8663
